Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 19, 2014

                                           No. 04-14-00797-CR

                                           IN RE Ismael DIAZ

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On November 17, 2014, relator filed a pro se petition for writ of mandamus. This court
has determined that we do not have jurisdiction over this petition. Accordingly, the petition is
DISMISSED FOR LACK OF JURISDICTION. Relator’s request for leave to file the petition for
writ of mandamus is DENIED AS MOOT. The court’s opinion will issue at a later date.

           It is so ORDERED on November 19, 2014.



                                                            _________________________________
                                                            Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2014.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court




1
 This proceeding arises out of Cause No. 96-CR-170, styled The State of Texas v. Ismael Diaz Jr., pending in the
229th Judicial District Court, Starr County, Texas, the Honorable Ana Lisa Garza presiding.